Citation Nr: 1713195	
Decision Date: 04/21/17    Archive Date: 04/26/17

DOCKET NO.  11-00 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee, postoperative arthroscopic chondroplasty, from January 28, 2008 until January 17, 2011, from April 1, 2011 to April 10, 2013 and from June 1, 2013 to July 9, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee, with meniscectomy, from January 28, 2008 until March 21, 2011, and from June 1, 2011.

3.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the left knee from April 17, 2012 to July 9, 2015.

4.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the right knee beginning on April 17, 2012.

5.  Entitlement to an initial compensable rating for limitation of extension of the left knee from April 18, 2014 to July 9, 2015.
6.  Entitlement to an initial compensable evaluation for limitation of extension of the right knee prior to November 20, 2015 and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1987 to November 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision from the Department of Veterans (VA) Regional Office (RO) in Waco, Texas.  

In a December 2010 rating decision the Veteran was assigned a separate 10 percent rating for right knee degenerative joint disease, effective January 28, 2008.  In a November 2012 rating decision the Veteran was assigned separate 20 percent ratings for left and right knee recurrent subluxation, both effective April 17, 2012.  In a June 2014 decision review officer (DRO) decision separate noncompensable ratings for left and right knee limitation of extension were assigned, effective April 18, 2014.  In December 2015, the Veteran's left knee ratings were reclassified to reflect a single rating for total left knee replacement, effective July 9, 2015.  In June 2016 the Veteran's rating for limitation of extension of the right knee was increased to 10 percent, effective November 20, 2015.  As higher ratings for these disabilities may be assignable and the claimant is presumed to seek the maximum available benefit, the claims for a higher initial rating remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In January 2014, September 2014, and August 2015 the Board remanded the issues on appeal for additional development and new VA examinations.  The issues have now been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected knee disabilities are more severe than the currently assigned ratings reflect.  A review of the record reveals that the Veteran's most recent VA examination for his service-connected knee disabilities occurred in November 2015.  The United States Court of Appeals for Veterans Claims (Court) recently held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In addition, assignment of a disability rating should take into account consideration of limitation of functional ability during flare-ups or when a joint is used repeatedly over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  During the Veteran's November 2015 examination he reported functional loss or impairment to include that his knees impact any weight bearing activities.  The examiner also described the functional impact from the Veteran's knees as "Affects all weight bearing activities."  The report identifies impairment in weight bearing but gives no description as to what the impairment is or how it affects the Veteran.  Given the above, the recent holding in Correia, the relatively recent total left knee replacement, and the Veteran's ongoing knee pain reported during the November 2015 VA examination, an additional examination is necessary.

Updated VA treatment records should also be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's updated VA treatment records from the El Paso VA Medical Center (VAMC) dated from December 2015 to the present.

If the Veteran has received private treatment, he should be afforded an appropriate opportunity to submit those records.  All efforts to obtain this evidence should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current manifestations and severity of his service-connected knee disabilities.  The claims folder should be reviewed by the VA examiner.  Any indicated diagnostic tests and studies must be accomplished.  All symptomatology associated with the knee disabilities should be reported. 

Range of motion testing should be undertaken for the left and right knees, to include after repetitive use.  The examiner is to report the range of motion measurements in degrees.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; (2) after repetitive use over time; (3) in weight bearing; and, (4) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  In any event, the examiner should fully describe the functional limitations associated with the knees, to specifically include a description of the knee impairment during weight bearing activities.

If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

3.  After completing the above actions, and any other development deemed necessary, the issues on appeal must be re-adjudicated.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




